Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 09/29/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 09/29/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 has been considered by the examiner.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Ishida (US # 20200127081) teaches a three-dimensional semiconductor memory device, comprising:
a substrate (1, 2, 3a, 3b);
a plurality of electrode interlayer dielectric layers (6) and a plurality of electrode layers (7) that are alternately stacked on the carbon-containing layer (see Fig. 1);
a cell vertical pattern (CL) that penetrates at least some of the electrode interlayer dielectric layers and the electrode layers (shown); and
a semiconductor pattern (3), wherein the substrate comprises a plurality of first grains (large grains at 3b, 3d; see [0040]), wherein the semiconductor pattern comprises a plurality of second grains (small grains at 3c), and wherein an average size of the second grains is less than an average size of the first grains (shown).

Although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a carbon-containing layer on the substrate and wherein the semiconductor pattern is between the cell vertical pattern and the carbon-containing layer.

Regarding Claim 8, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a source contact plug spaced apart from the cell vertical pattern, the source contact plug penetrating the stack structure and contacting the carbon-containing layer, wherein a concentration of carbon in the carbon-containing layer is in a range of about 3 at% to about 15 at%.

Regarding Claim 15, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein the substrate comprises a plurality of first grain boundaries, wherein the semiconductor pattern comprises a plurality of second grain boundaries, and wherein a density of the second grain boundaries is greater than a density of the first grain boundaries.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899